Citation Nr: 0017858	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a visual disorder.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
hearing loss, tinnitus, and a visual disorder.  A notice of 
disagreement was received in October 1995.  The statement of 
the case was issued in March 1996.  A substantive appeal was 
submitted in March 1996.  The veteran provided testimony at 
the RO before the undersigned Member of the Board in June 
1997.  In October 1997, the Board remanded this case for 
further development.  


FINDINGS OF FACT

1.  The veteran's bilateral sensorineural hearing loss has 
been shown to be due in part to exposure to artillery fire 
during service.

2.  The veteran's tinnitus has been shown to be due in part 
to exposure to artillery fire during service.

3.  There is no competent (medical) evidence of record which 
establishes a nexus between any disease or injury in service, 
or the service-connected right eye scar, and current 
decreased visual acuity or loss of vision.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (1999).

2.  Entitlement to service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (1999).

3.  The veteran has not submitted a well-grounded claim of 
service connection for a visual disorder.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss and Tinnitus

The Board finds that these claims are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  That is, the claims 
presented are plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Where a veteran served 90 days or more during a period of war 
and organic disease of the nervous system, such as 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In this matter, the veteran contends that he was exposed to 
loud artillery noise during his participation in the 
invasions of Saipan, Tinian, and Iwo Jima.  His discharge 
certificate indicates that he served in the Asiatic Pacific 
Area from January 1944 to October 1945 as an ammunition 
technician.  The veteran recalls that he first noticed a 
change in his hearing while in Iwo Jima.  His unit was 
positioned in front of a battleship that fired shells over 
their heads, and after this occasion he remembers being numb 
and unable to hear for at least 5 to 10 minutes.  At the time 
of the veteran's separation, there was no showing of 
complaints of hearing loss, or tinnitus, and his discharge 
examination revealed normal hearing.

VA treatment records show that the veteran complained of 
difficulty with his right ear hearing in July 1994.  VA 
examinations were conducted in 1995 and in 1998.  For each 
examination, bilateral sensorineural hearing loss was 
diagnosed and the audiometric testing results clearly 
indicate that the provisions of 38 C.F.R. § 3.385 have been 
met.  

On an authorized audiological evaluation in June 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
35
45
70
65
53
LEFT
35
35
40
60
65
50

Speech audiometry revealed speech recognition ability of 80 
percent for the right ear, and 96 percent for the left ear.  

On an authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
35
45
45
70
70
57
LEFT
35
45
50
65
70
57

Speech audiometry revealed speech recognition ability of 68 
percent for the right ear, and 72 percent for the left ear.  

On an authorized audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
35
40
45
70
75
57
LEFT
35
40
45
65
70
55

Speech audiometry revealed speech recognition ability of 72 
percent bilaterally. 

Also, tinnitus was diagnosed on each examination.  Therefore, 
the veteran has been diagnosed with the disabilities he 
claims are service-connected, and the service records 
indicating combat service clearly show that he was exposed to 
the type of artillery fire that he has described.  

Each examination report reflects the veteran's reported 
history of noise exposure during service, as well as exposure 
to noise associated with his work as a tool and die maker 
during the years after his service.  In the October 1998 
report, the examiner went as far to say that the tinnitus and 
hearing loss could be due to the noise exposure during 
service, but felt that the long history of occupational noise 
exposure could not be ruled out as contributing to the 
present complaints.  

Although the examiner felt that the occupational noise 
exposure played a role in the veteran's current problems with 
his hearing and tinnitus, the contribution of exposure to 
noise during service was not entirely ruled out.  
Furthermore, the examiner's comment suggests that the post-
service exposure to noise acted in combination with the 
initial exposure to noise, which in this case was during 
service.  Therefore, the evidence is at least in equipoise as 
to the causal connection between exposure to artillery fire 
during service and the current complaints.  When the evidence 
is in equipoise, the veteran is given the benefit of the 
doubt.  38 U.S.C.A. § 5107(b).

Therefore, service connection has been established for 
tinnitus and hearing loss, and the appeal is granted.   

Service Connection for a Visual Disorder

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a visual disorder.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records, as well as VA 
examination reports. 

In this case, the first requirement for a well-grounded claim 
has been met.  VA records show that in 1994, the veteran was 
diagnosed with early age-related macular degeneration, 
CHA/presbyopia, and longstanding floaters and flashes for 15 
years.  A VA examination was conducted in June 1995, and the 
examiner also diagnosed early age-related macular 
degeneration.  The examiner mentioned that the veteran's 
refractive error was stable, but it is noted that under 
38 C.F.R. § 3.303(c), refractive error is not a disease or 
injury within the meaning of the applicable regulation.  The 
Goldman VF portion of the veteran's VA examination was 
conducted in June 1998, and there were full visual fields 
bilaterally.  Overall, the evidence does show that the 
veteran currently has problems with his eyes.  The evidence 
also shows that the veteran suffered an injury to his right 
eye during service. 

The August 1942 entrance examination revealed 20/20 vision 
bilaterally.  In March 1945, the veteran suffered a shrapnel 
wound of the right eye and left hand.  The fragment was 
removed from the right eye, and eye consultation revealed 
that the cornea and media were clear.  His right eye vision 
was 12/20.  A patch or therapy was not advised.  Ten days 
later, there were no complaints and several days later the 
veteran was sent back to duty.  At the time of his separation 
examination in November 1945, his distant vision was 20/20.  
In January 1946, the RO granted a claim of service connection 
for right eye shrapnel wound scar with no impairment of 
vision.  

Although an injury to the right eye during service and 
current findings of problems with the eye are documented by 
the evidence of record, the nexus requirement for a well-
grounded claim has not been met.  Essentially, the veteran 
has argued that his current problems are due to the inservice 
injury to the eye, which presents the issue of secondary 
service-connection.  In this regard, the Board points out 
that for a claim of service connection on a secondary basis 
to be well grounded, there must be evidence of current 
disability, a service-connected disability and a nexus 
between the current disability and the service-connected 
disability.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  In the instant case, the nexus requirement has not 
been met when considering this case on a direct or secondary 
basis.  

In the instant case, the most recent VA examination of 
October 1998 the examiner addressed the matter of the right 
eye scar.  The examiner reported that the veteran has an old 
chorioretinal scar of the right eye that is consistent with 
an old trauma.  However, there is no loss of vision on visual 
fields or loss of visual acuity due to trauma.  There is mild 
reduction in visual acuity due to mild age-related 
degeneration.  Therefore, it has not been shown that the 
current vision problems are due to the trauma or have been 
related to the veteran's service, and the nexus requirement 
has not been met.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In this case, the individual with such training concluded 
that the veteran's problems were the result of age-related 
macular degeneration, not the injury to the right eye during 
service or the resulting scar.  Therefore, the only remaining 
evidence in support of the claim consists of the veteran's 
assertions.  

In June 1997, the veteran did testify that he did not recall 
if a physician ever told him if the eye problems were related 
to the fragment wound.  Also, he indicated that 20 years ago, 
he had his eyeglass prescription filled from several other 
physicians, and that he was given one in 1974 from VA when he 
came for a check-up.  About a year later, he returned to VA 
for an examination and eventually was informed that he would 
get glasses.  He was not told if he has a cataract or corneal 
scar in the area of the fragment wound.  

Although the veteran's testimony provides essential 
information regarding the nature of his injury and the care 
required for his eye problems, it does not provide the nexus 
required to make this claim well grounded.  The assertions of 
a lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
veteran's assertions, standing alone, do not constitute 
competent medical evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence connecting his right eye injury 
or service-connected right eye scar to this current visual 
disorder.  


ORDER

Entitlement to service connection for bilateral hearing loss 
has been established, and the appeal is granted.  

Entitlement to service connection for tinnitus has been 
established, and the appeal is granted.  

The claim of entitlement to service connection for a visual 
disorder is not well grounded, and the appeal is denied.  




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

